05/15/2020




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 No. DA 20-0162

IN THE MATTER OF:

J.D.D., A.D.J., and M.T.D.,

             Youths in Need of Care.


                                       ORDER

      Upon consideration of the State’s Unopposed Motion to Supplement the

Record on Appeal, submitted by the Appellee, and good cause appearing therefor,

      IT IS HEREBY ORDERED that the Motion is granted and the record on

appeal shall be supplemented with the following Eleventh Judicial District Court

files: State v. [D.E.D.], Cause No. DC 08-066; and State v. [D.E.D.], Cause No.

DC 08-134.

      IT IS FURTHER ORDERED that the Clerk of Court shall serve all parties

of record and the Clerk of District Court, Flathead County, with this Order.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 15 2020